Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Lee Adams appeals from his convictions and 240-month sentence entered pursuant to his guilty plea. However, Adams has already unsuccessfully appealed his convictions and sentence. See United States v. Adams, No. 09-5008, 416 Fed.Appx. 233 (4th Cir.2011) (unpublished). Moreover, his appeal is untimely. See Fed. R.App. P. 4(b)(1)(A)(i). Accordingly, we dismiss Adams’ appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.